lN THE UNITED STATES DlSTRlCT COURT
FOR THE WESTERN DlSTRlCT OF NORTH CAROLINA
CHARLOTTE DIVISION
DOCKET NO. 3:180r327-MOC

UNITED 'sTATES oF AMERICA

)
) CoNsENT oRDER AND
v. ) v IUDGMENT oF FoRFElTURE
) PEND]NG RULE 32.2(¢)(2)
JERRY MIKEL HoLLoMAN )

BASED UPON the Defendant’s plea of guilty and finding that there is a nexus between
the property listed below and the offense(s) to which the Def`endant has pled guilty and that the
Defendant (or any combination of Def`endants in this case) has or had a possessory interest or other
legal interest in the property, IT IS HEREBY ORDERED THAT:

l. The following property is forfeited to the United States pursuant to 18 U.S.C. §
2253 and/or 28 U.S.C. § 2461(0), provided, however, that forfeiture of specific assets is subject to
any and all third party petitions under 2l U.S.C. § 853(n), pending final adjudication herein:

One HP computer, serial number 4C16460YOZ, seized during the investigation.

2. The United States Marshals Service, the investigative agency, and/or the agency
contractor is authorized to take possession and maintain custody of the above specific asset(s).

3. If and to the extent required by Fed. R. Crim. P. 32.2(b)(6), 2l U.S.C. § 853(n),
and/or other applicable law, the United States shall publish notice and provide direct written notice

of forfeiture.

4. Any person, other than the Defendant, asserting any legal interest in the property
may, Within thirty days of the publication of notice or the receipt of notice, whichever is earlier,
petition the court for a hearing to adjudicate the validity of the alleged interest.

5. Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this order, the United States
Attorney’s Office is authorized to conduct any discovery needed to identify, locate, or dispose of
the property, including depositions, interrogatories, and request for production of documents, and
to issue subpoenas pursuant to Fed. R. Civ. P. 45.

6. ' As to any specific assets, following the Court’s disposition of all timely petitions,
a final order of forfeiture shall be entered. If no third party files a timely petition, this order shall
become the final order of forfeiture, as provided by Fed. R. Crim. P. 32.2(0)(2), and the United
States shall have clear title to the property, and shall dispose of the property according to law.

 

 

 

 

 

 

 

The parties stipulate and agree that the aforementioned asset(s) constitute property derived
from Defendant’s crime(s) herein or property used in any manner to facilitate the commission of
such offense(s) and are therefore subject to forfeiture pursuant to 18 U.S.C. § 2253 and/or 28 l
U.S.C. § 246l(c). The Defendant hereby waives the requirements of Fed. R. Crim. P. 32.2 and l
43(a) regarding notice of the forfeiture in the charging instrument, announcement of the forfeiture l
at sentencing, and incorporation of the forfeiture in the judgment against Defendant. lf the l
Defendant has previously submitted a claim in response to an administrative forfeiture proceeding
regarding any of this property, Defendant hereby withdraws that claim. If Defendant has not
previously submitted such a claim, Defendant hereby waives all right to do so. As to any firearms 4
listed above and/or in the charging instrument, Defendant consents to destruction by federal, state,
or local law enforcement authorities upon such legal process as they , in their sole discretion deem
to legally sufficient, and waives any and all right to further notice of such process or such
destruction.

 

R. ANDREW MURRAY
UNITED STATES ATTORNEY

EQ@ z //é,/¢/)////?/,/ /€l/{}i%/Z/f;”éz’i/`

CORTNE NDALL /RR ll(EL HOLLOMAN
Assistant United States Attorney efendant t
/

 

 

ELIZABETH BLACKWOOD, ESQ.
Attorney for Defendant

Signed this the 13th day of November, 2018.

jj j [/z?/

(. n ,
UNITED srATEs /f/[ ég/ J li‘¢z 14 JUDGE j

 

 

